                    Case 21-07154            Doc 1       Filed 06/05/21 Entered 06/05/21 14:11:24                              Desc Main
                                                           Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Chicagoan Logistic Company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3612 N. Sacramento Ave                                          3701 Algonquin
                                  Chicago, IL 60618                                               Rolling Meadows, IL 60008
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Yard (Arlington McCook Corp.)
                                                                                                  5125 S. Lawndale Ave. Summit Argo, IL 60501
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-07154                Doc 1      Filed 06/05/21 Entered 06/05/21 14:11:24                                    Desc Main
                                                              Document     Page 2 of 12
Debtor    Chicagoan Logistic Company                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4841

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-07154                   Doc 1         Filed 06/05/21 Entered 06/05/21 14:11:24                                Desc Main
                                                                    Document     Page 3 of 12
Debtor    Chicagoan Logistic Company                                                                      Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      NAHaul, Inc.                                                  Relationship               Affiliate

                                                     District    NDIL                         When      6/05/21                Case number, if known      21-07152


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 21-07154    Doc 1        Filed 06/05/21 Entered 06/05/21 14:11:24                      Desc Main
                                                    Document     Page 4 of 12
Debtor   Chicagoan Logistic Company                                                  Case number (if known)
         Name


16. Estimated liabilities     $0 - $50,000                               $1,000,001 - $10 million             $500,000,001 - $1 billion
                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-07154            Doc 1       Filed 06/05/21 Entered 06/05/21 14:11:24                                Desc Main
                                                           Document     Page 5 of 12
Debtor    Chicagoan Logistic Company                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 5, 2021
                                                  MM / DD / YYYY


                             X   /s/ Serkan Kaputluoglu                                                   Serkan Kaputluoglu
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Laxmi P. Sarathy                                                      Date June 5, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Laxmi P. Sarathy
                                 Printed name

                                 Laxmi P. Sarathy
                                 Firm name

                                 PO Box 60741
                                 Chicago, IL 60660
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312-674-7965                  Email address      lsarathylaw@gmail.com

                                 6297529 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                      Case 21-07154                    Doc 1         Filed 06/05/21 Entered 06/05/21 14:11:24                                      Desc Main
                                                                       Document     Page 6 of 12

 Fill in this information to identify the case:
 Debtor name Chicagoan Logistic Company
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 6th Avenue, ATX                                                                        Contingent                                                                      $170,000.00
 MCA Fund I, LLC                                                                        Unliquidated
 The Magnozzi Law                                                                       Disputed
 Firm, P.C.,
 23 Green Street,
 Suite 302
 Huntington, NY
 11743
 ATX MCA FUND I,                                                 90 days or less:       Contingent                  $169,340.06               $791,000.00               $169,340.06
 LLC                                                             Accounts               Unliquidated
 805 Las Camas                                                   Receivable             Disputed
 Parkway
 Suite 350
 Austin, TX 78746
 AVT-Illinois, L.P.                                                                     Contingent                                                                      $449,743.71
 6995 Union Park,                                                                       Unliquidated
 Suite 400                                                                              Disputed
 Cottonwood
 Heights, UT 84047
 Change Funding                                                                         Contingent                                                                      $135,000.00
 Group aka                                                                              Unliquidated
 Funderslin                                                                             Disputed
 116 Nassau Street,
 Suite 804,
 New York, NY 10038
 Libertas Funding                                                                       Contingent                                                                      $425,000.00
 LLC                                                                                    Unliquidated
 c/o Steven                                                                             Disputed
 Zakharyayev
 10 W 37th Street,
 Rm 602
 New York, NY 10018
 National Credit                                                                        Contingent                                                                      $113,000.00
 Partners                                                                               Unliquidated
 1551 N. Tustin Ave,                                                                    Disputed
 Suite 190
 Santa Ana, CA
 92705

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-07154                    Doc 1         Filed 06/05/21 Entered 06/05/21 14:11:24                                      Desc Main
                                                                       Document     Page 7 of 12


 Debtor    Chicagoan Logistic Company                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Partners Funding,                                               90 days or less:                                   $791,442.19               $791,000.00                     $442.19
 Inc.                                                            Accounts
 923 N State Street                                              Receivable
 Suite 120
 Fairmont, MN
 56031-3899
 Velocity Group USA                                                                     Contingent                                                                      $150,000.00
 1970 Oakcrest Ave                                                                      Unliquidated
 Suite 217                                                                              Disputed
 Roseville, MN 55113
 Wojciech Juskowiak                                                                     Contingent                                                                          $5,000.00
 390 S Western Ave,                                                                     Unliquidated
 402                                                                                    Disputed
 Des Plaines, IL
 60016
 World Global                                                                           Contingent                                                                      $237,000.00
 Capital, LLC D/B/A                                                                     Unliquidated
 Fun                                                                                    Disputed
 Attorney: Vadim
 Serebro, Esq.
 55 Broadway, 3rd
 Floor
 New York, NY 10006




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 21-07154   Doc 1   Filed 06/05/21 Entered 06/05/21 14:11:24   Desc Main
                              Document     Page 8 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      6th Avenue, ATX MCA Fund I, LLC
                      The Magnozzi Law Firm, P.C.,
                      23 Green Street, Suite 302
                      Huntington, NY 11743


                      ACH Alex Inc.
                      2376 S. Goebbert Rd. Arlington Heig
                      Arlington Heights, IL 60005


                      AJT Services Company
                      4924 W Deming Pl
                      Chicago, IL 60639


                      American Express Bank Address
                      American Express Bank, FSB
                      P.O. Box 30384
                      Salt Lake City, UT 84130-0384


                      ATX MCA FUND I, LLC
                      805 Las Camas Parkway
                      Suite 350
                      Austin, TX 78746


                      AVT-Illinois, L.P.
                      6995 Union Park,
                      Suite 400
                      Cottonwood Heights, UT 84047


                      BB&T
                      TCF National Bank PO Box 77077
                      Minneapolis, MN 55480


                      BMO Harris Bank, N.A.
                      300 E. John Carpenter Freeway
                      Irving, TX 75062-2712


                      Change Funding Group aka Funderslin
                      116 Nassau Street, Suite 804,
                      New York, NY 10038


                      Comcast
                      PO Box 4928
                      Hinsdale, IL 60522
Case 21-07154   Doc 1   Filed 06/05/21 Entered 06/05/21 14:11:24   Desc Main
                          Document     Page 9 of 12



                  Illinois Department of Revenue
                  Dept. of Acc. Revenue R.235 Howlett
                  Springfield, IL 62794-9035


                  Illinois Department of Revenue
                  Bankruptcy Unit
                  Springfield, IL 62794-9035


                  Libertas Funding LLC
                  c/o Steven Zakharyayev
                  10 W 37th Street, Rm 602
                  New York, NY 10018


                  Lotner Inc.
                  5355 N. Delphia Ave. Apt 256
                  Chicago, IL 60656


                  Mercedes-Benz Fin. Services
                  P.O Box 5209
                  Carol Stream, IL 60197


                  NAHaul, Inc.
                  1900 Polaris Pkwy Ste 428
                  Columbus, OH 43240-4035


                  National Credit Partners
                  1551 N. Tustin Ave, Suite 190
                  Santa Ana, CA 92705


                  Office (Crossroads)
                  3701 W. Algonquin Road, 7th Floor
                  Rolling Meadows, IL 60008


                  Paccar Leasing Co.
                  777 106th Ave
                  Bellevue, WA 98004


                  Partners Funding, Inc.
                  923 N State Street
                  Suite 120
                  Fairmont, MN 56031-3899


                  Quality Leasing Co., Inc.
                  9830 Bauer Drive,
                  Indianapolis, IN 46280
Case 21-07154   Doc 1   Filed 06/05/21 Entered 06/05/21 14:11:24   Desc Main
                         Document     Page 10 of 12



                  SBA Payroll Protection Program
                  c/o Dinsmore & Shohl, LLP
                  222 W Adams St, Suite 3400
                  Chicago, IL 60606


                  Serkan Kaputluoglu
                  4924 W Deming Pl # 1
                  Chicago, IL 60639


                  SLIM Capital, LLC
                  9301 Wilshire Blvd., Suite 610
                  Beverly Hills, CA 90210


                  Small Business Administration
                  409 Third Street SW
                  Washington, DC 20024


                  Southern Tire Mart at Pilot LLC
                  104 West Trefz Dr. I-70 Exit 147
                  Marshall, IL 62441


                  Southern Tire Mart at Pilot LLC
                  800 HWY 98
                  Columbia, MS 39429


                  TVC
                  3200 W. Wilshire Blvd.
                  Oklahoma City, OK 73116


                  US Small Business Administration
                  557 W. Madison St,
                  Chicago, IL 60661


                  Velocity Group USA
                  1970 Oakcrest Ave Suite 217
                  Roseville, MN 55113


                  Verizon
                  Bankruptcy Group
                  PO Box 3397
                  Bloomington, IL 61702


                  Volvo Financial Services
                  7025 Albert Pick Road, Suite 105
                  Greensboro, NC 27409
Case 21-07154   Doc 1   Filed 06/05/21 Entered 06/05/21 14:11:24   Desc Main
                         Document     Page 11 of 12



                  Wojciech Juskowiak
                  390 S Western Ave, 402
                  Des Plaines, IL 60016


                  World Global Capital, LLC D/B/A Fun
                  Attorney: Vadim Serebro, Esq.
                  55 Broadway, 3rd Floor
                  New York, NY 10006
                 Case 21-07154                    Doc 1          Filed 06/05/21 Entered 06/05/21 14:11:24            Desc Main
                                                                  Document     Page 12 of 12



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Chicagoan Logistic Company                                                               Case No.
                                                                                  Debtor(s)          Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Chicagoan Logistic Company in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 5, 2021                                                        /s/ Laxmi P. Sarathy
 Date                                                                Laxmi P. Sarathy
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Chicagoan Logistic Company
                                                                     Laxmi P. Sarathy
                                                                     PO Box 60741
                                                                     Chicago, IL 60660
                                                                     312-674-7965 Fax:312-873-4774
                                                                     lsarathylaw@gmail.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
